PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Villarrubia Ruiz, Jonas
Application No. 13/988,459
Filed: 20 May 2013
For: SOLAR COLLECTOR AND TURBINE ARRANGEMENT

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition for revival of an application for patent abandoned unintentional under CFR 1.137(a) filed February 11, 2021.

This application became abandoned on April 13, 2016 for failure to pay the issue fee timely as required by the Notice of Allowance and Fee(s) Due mailed January 12, 2016. On May 3, 2016, the Office mailed a Notice of Abandonment stating the application is abandoned in view of applicant’s failure to pay the required issue fee within the statutory period of three months from the mailing date of the Notice of Allowance.  

On May 8, 2020, applicant submitted a petition to withdraw holding of abandonment, a petition to revive the application, the issue fee payment, and a petition fee under 37 CFR 1.17(m). On December 18, 2020, the Office issued a decision dismissing the petitions.

On February 11, 2021, applicant filed the present renewed petition under 37 CFR 1.137(a), accompanied by a statement explaining the facts and circumstances surrounding the entire delay in support of a conclusion that the entire delay was unintentional.

Upon review of the petition and the statement by pro se applicant, the Office finds applicant has met the requirements for revival of the application under 37 CFR 1.137(a) due to unintentional delay in paying the issue fee. Applicant submitted the required reply in the form of payment of the issue fee; paid the petition fee; and made a proper statement of unintentional delay. Additionally, applicant provided a statement that offers a sufficient explanation of the circumstances surrounding the delay establishing the entire delay was unintentional.

The petition under 37 CFR 1.137(a) is GRANTED.

This application is being referred to the Office of Data Management for issuance of the patent.


Questions related to this decision may be directed to the undersigned at (571) 272-3211.

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions